UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
HERBERT FEINBERG,                                                      :
                                                                       :
                                             Plaintiff,                :   19-CV-3410 (JMF)
                                                                       :
                           -v-                                         :       ORDER
                                                                       :
NATHANIEL F. LAND, SANGITA SHAH, SOUTH                                 :
DALE MABRY STORAGE, and CORPORATION                                    :
SERVICE COMPANY,                                                       :
                                                                       :
                                             Defendants.               :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In light of Plaintiff’s second amended complaint, see ECF No. 41, and Defendant Sangita

Land’s new motion to dismiss, see ECF No. 41, Ms. Land’s earlier motion to dismiss, see ECF

Nos. 33 and 37, and motion to strike, see ECF No. 30, are hereby DENIED as moot. Plaintiff’s

opposition to the new motion to dismiss is due by February 24, 2020. Ms. Land’s reply, if any,

is due by March 9, 2020. At the time any reply is served, Ms. Land shall supply the Court with

one, double-sided courtesy hard copy of all motion papers by mailing or delivering them to the

United States Courthouse, 40 Centre Street, New York, New York.

        To the extent that Ms. Land’s motion to dismiss seeks dismissal on behalf of Defendants

other than herself, the motion is DENIED. In an Order entered on December 3, 2019, see ECF

No. 27, the Court warned Ms. Land that she cannot represent Defendant Nathaniel Land (who

has yet to enter a notice of appearance in this matter). Nor may she represent Defendants

Corporation Service Company and South Dale Mabry Storage, as a corporate entity may appear

in federal court only through licensed counsel, and “where a corporation repeatedly fails to
appear by counsel, a default judgment may be entered against it.” Grace v. Bank Leumi Tr. Co.

of N.Y., 443 F.3d 180, 192 (2d Cir. 2006) (internal quotation marks omitted).

       That said, there is no evidence on the docket that Defendants Nathaniel Land,

Corporation Service Company, and South Dale Mabry Storage have been properly served with

the Second Amended Complaint. Plaintiff is hereby ORDERED to file proof of service by

January 31, 2020. Failure to do so may result in sanctions, up to and including dismissal for

failure to serve and/or failure to prosecute.

       The Clerk of Court is directed to terminate ECF Nos. 30, 33, 37, and 42.

       SO ORDERED.

Dated: January 24, 2020                             __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                          United States District Judge




                                                2
